Appeal from an order of the Family Court, Steuben County (Timothy K. Mattison, J.H.O.), entered March 15, 2010 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, denied the petition of petitioner-respondent for modification of a prior order of custody and visitation.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner-respondent father appeals from an order that, inter alia, denied his petition seeking to modify a prior order of custody and visitation by awarding him sole custody of the parties’ children. We affirm. Contrary to the father’s contention, the continuation of the joint custody arrangement is in the best interests of the children (see generally Eschbach v Eschbach, 56 NY2d 167, 171, 173-174 [1982]). Present — Smith, J.P., Fahey, Garni, Lindley and Gorski, JJ.